Citation Nr: 1423744	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1969 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is likely related to his period of active service.

2. Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is likely related to his period of active service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

2. The Veteran's tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II. Factual Background and Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a) , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); but see Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

It is the Board's responsibility to evaluate the entire record on appeal. 38 U.S.C.A. § 7104(a).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the May 2010 VA audiological evaluation, reveals that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to noise exposure, the Veteran contends that during active service he was exposed to excessive noise as a machinist mate in the engine room onboard the USSS Earnest G.Small.  He contends he was exposed to loud noise from the ship's engines and other heavy machinery in the engine room, as well as from using different tools and equipment, often without hearing protection.  He reported that he worked for three years in the engine room with steam turbine engines, without hearing protection, and that during his last few years in the Navy he worked as a machinist in Sicily and wore hearing protection, but claimed that the generator diesel engines were still very loud.  The record also shows that the Veteran reported that post-service he was exposed to loud noises in his work as a heavy equipment operator, but that he wore hearing protection and worked in pressurized cabs.  Further, he was exposed to noise during recreational activities, such as watching stock car racing, using lawn mowers, saws, and other power tools, but claimed he wore hearing protection on each occasion he was exposed to loud noise.  

Service treatment records (STRs) show no report or finding of hearing loss or tinnitus.  The Veteran's separation examination, dated in August 1969, revealed a normal clinical evaluation of the ears and hearing acuity was 15/15, bilaterally, on whispered voice testing.

Service personnel records show that the Veteran's military occupational specialty (MOS) was a machinist mate ("MM").  Based on this, the Board concedes that he was exposed to excessive noise during active duty service.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385)is not fatal to his claim. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

What is missing is a finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  In that regard, in May 2010, a VA provider basically opined that the Veteran's hearing loss was less likely as not related to in-service noise exposure.  For rationale, the VA examiner noted that medical records did not indicate in-service illness or injury related to ears or hearing, and cited the congressionally mandated study by the IOM (Institute of Medicine), "Noise and Military Service: Implications for Hearing Loss and Tinnitus", 2005.  The VA examiner noted that the IOM's findings in part concluded that the evidence was sufficient to show that in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service, and that the evidence is not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military or specific branches of the military, for a given individual.  Further, the VA examiner noted that whispered voice tests could not be considered reliable evidence that hearing loss did or did not occur, and that the issue of in-service hearing loss could not be resolved without speculation based on available evidence and/or scientific knowledge.  The examiner also noted that proof of the Veteran's occupational history and exposure to loud noise was present for the years he was employed post-service, 1981 to 2009, and that although the Veteran claimed to have worn hearing protection, it was difficult to prove.  The examiner noted that such environments, for extended durations, could cause a hearing loss over time.  

In reviewing the 2010 VA examiner's opinion, the Board finds problematic that the examiner noted review of the claims folder and that the Veteran reported his tinnitus had an onset in 1965, the examiner did not discuss or consider the Veteran's lay assertions concerning onset or continuity of his hearing loss in rendering the negative opinion.  In Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court held that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active service in order for service connection to be granted, and that the regulation does not preclude service connection for hearing loss that first met the regulation's requirements after service.  Further, the VA examiner raised doubt in conceding that the whispered voice test conducted at service separation would not be reliable evidence that hearing loss did or did not occur.  Finally, the VA examiner's finding that it was difficult to prove whether the Veteran wore hearing protection post-service, is basically a factual and credibility matter that is within the Board's province, and without any evidence to the contrary, the Board finds the Veteran to be credible with regard to his claim that he wore hearing protection.  As such, the Board finds that the May 2010 VA audiologist's opinion is not adequate for the purpose of basing a decision regarding hearing loss , as the examiner essentially based the opinion regarding hearing loss on the lack of in-service illness or injury related to the ears and hearing, and failed to discuss the Veteran's previous competent statements of in-service noise exposure as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that the "examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Thus, the Board finds the May 2010 VA audiologists' opinion is of diminished probative value. 

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As noted above, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, supra.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra, ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Further, the Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278  (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board again observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  It finds the Veteran's assertions concerning continuity of hearing loss symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service.  The Board finds the statements of the Veteran concerning in-service noise exposure and hearing loss, as well as continuity of such symptomatology since service, to be credible.  Dalton v. Nicholson, supra. 

In view of the totality of the evidence, including the Veteran's in-service duty assignments, the conceded in-service noise exposure, current findings of bilateral hearing loss for VA purposes, the diminished probative value of the May 2010 VA examination report of record, and the credible lay assertions of record, and giving the Veteran the benefit of any reasonable doubt, the Board finds that bilateral hearing loss may be related to noise exposure during service. 

With regard to tinnitus, the VA examiner in May 2010, noted that the Veteran reported his tinnitus had a onset in 1965 while he was in the steam engine rooms in the bottom of Navy ships, and that he would leave his shift and his ears would ring and buzz for hours, and sometimes they continued to ring until his next shift.   He reported that his current tinnitus episodes were intermittent, had a ringing or buzzing sound, lasted for a few minutes and then stopped, and occurred weekly and sometimes bi-weekly.  The VA examiner basically rendered a non-opinion, finding that although the onset of the Veteran's tinnitus was reported as 1965, and very likely began at that time, it was difficult to say without speculation that his tinnitus was related to in-service acoustic trauma because the tinnitus is currently intermittent and only lasts a few seconds.  The examiner also quoted Tinnitus: Theory & Management, by James B. Snow Jr., MD, 2004, stating "Brief spontaneous tinnitus, seconds to minutes, is a nearly universal sensation.  Temporary tinnitus, lasting minutes to hours, occurs routinely after noise exposures that are sufficiently intense and/or prolonged to cause temporary injury to the ear.  Our concern is with chronic tinnitus that is present frequently or continuously.  Chronic tinnitus is more common in men, the elderly, blue-collar workers, and people with certain health problems.  All of these associations are probably explained by one simple correlation: the worse one's hearing is, the more likely one is to have tinnitus."  The examiner also quoted from an email from the Audiology & Speech Pathology National Program Office, that there were many causes of tinnitus, and that a detailed natural history of tinnitus (by patient report) is relevant evidence and must be considered since the Veteran is competent to report on the dates and circumstances of onset, and the proximity of tinnitus to service or other potential causes is relevant.  Further, since hearing loss was the most common factor associated with tinnitus, the presence of such hearing loss or changes in-service is a strong indicator that tinnitus is service-related.  

The Board notes that in the May 2010 VA examination report, the examiner essentially acknowledged that the Veteran's reported tinnitus very likely began in service.  However, the examiner ultimately opined that it was difficult to say without speculation that the tinnitus was related to in-service acoustic trauma because the Veteran's current tinnitus was intermittent and only lasted a few seconds.  The record reflects that the Veteran had previously reported his tinnitus never went away, but that sometimes it increased in volume and then returned to its normal level of ringing.  In considering the Veteran's competency to report on the nature and frequency of his tinnitus, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record is in relative equipoise, and, therefore, service connection for tinnitus is warranted.

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss and tinnitus are related to his active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


